EXECUTION COPY

 



 

AMENDMENT NO. 6 dated as of December 16, 2008 (this “Amendment”), to the
Five-Year Credit Agreement (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”) dated as of September 28, 2005, among
TYSON FOODS, INC., a Delaware corporation (the “Borrower”); the LENDERS party
thereto; JPMORGAN CHASE BANK, N.A., as administrative agent (the “Administrative
Agent”); MERRILL LYNCH BANK USA, as syndication agent; SUNTRUST BANK,
COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A. “RABOBANK INTERNATIONAL”,
NEW YORK BRANCH and BNP PARIBAS, as documentation agents; and COBANK, ACB and
U.S. AGBANK, FCB, as co-documentation agents.

A. Capitalized terms used but not otherwise defined herein have the meanings
assigned to them in the Credit Agreement.

B. The Borrower and the undersigned Lenders, constituting at least the Required
Lenders, have agreed to amend certain provisions of the Credit Agreement on the
terms and subject to the conditions set forth herein.

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Amendments to the Credit Agreement.

(a) The definition of “Applicable Rate” in Section 1.01 of the Credit Agreement
is amended (i) to replace the grid contained therein with the following:

Index Ratings:

Reference Rate
Spread

Eurodollar
Spread and L/C Participation Fee

Facility Fee
Rate

Category 1
Greater than or equal to Baa3 / BBB-

1.375%

2.375%

0.375%

Category 2
Ba1 / BB+

1.500%

2.500%

0.500%

Category 3
Ba2 / BB

2.000%

3.000%

0.500%

Category 4
Less than Ba2 / BB

2.500%

3.500%

0.500%

 



 

 

2

 

And (ii) by inserting immediately after such grid the following proviso:

“; provided, that effective on June 1, 2009, the rate per annum set forth above
for each Category under the caption “Reference Rate Spread” and “Eurodollar
Spread and L/C Participation Fee” shall be automatically and permanently
increased by .500% per annum.”

(b) The definition of “Collateral Agreement” in Section 1.01 of the Credit
Agreement is amended to read as follows:

““Collateral Agreement” means a Guarantee and Collateral Agreement in the form
attached as Exhibit A to Amendment No. 6 to this Agreement, together with all
supplements thereto.”

(c) The definition of “Collateral and Guarantee Requirement” in Section 1.01 of
the Credit Agreement is amended to read as follows:

““Collateral and Guarantee Requirement” means, at any time, the requirement
that:

(a) the Administrative Agent shall have received from the Borrower and each
Designated Subsidiary either (i) a counterpart of the Collateral Agreement duly
executed and delivered on behalf of such Person or (ii) in the case of any
Person that becomes a Designated Subsidiary after the Sixth Amendment Effective
Date, a supplement to the Collateral Agreement, in the form specified therein,
duly executed and delivered on behalf of such Person, together with such
evidence of power and authority and legal opinions as the Administrative Agent
may reasonably request with respect to such Designated Subsidiary;

(b) all capital stock and other equity interests owned by or on behalf of any
Loan Party shall have been pledged pursuant to the Collateral Agreement and, in
the case of Equity Interests in any Foreign Subsidiary that is a Material
Subsidiary, where the Administrative Agent so requests in connection with the
pledge of such Equity Interests, a Foreign Pledge Agreement (provided that the
Loan Parties shall not be required to pledge more than 66% of the outstanding
voting Equity Interests of any CFC), and the Administrative Agent shall, to the
extent required by the Collateral Agreement, have received certificates or other
instruments representing all such Equity Interests, together with undated stock
powers or other instruments of transfer with respect thereto endorsed in blank;

(c) (i) all Indebtedness of the Borrower and each Subsidiary and (ii) all
Indebtedness of any other Person (other than accounts receivable

 

 





 

 

3

 

owed by any such Person) in a principal amount of $5,000,000 or more that, in
each case, is owing to any Loan Party shall be evidenced by a promissory note
and shall have been pledged pursuant to the Collateral Agreement, and the
Administrative Agent shall have received all such promissory notes, together
with undated instruments of transfer with respect thereto endorsed in blank;

(d) all documents and instruments, including Uniform Commercial Code financing
statements, required by applicable law or reasonably requested by the
Administrative Agent to be filed, registered or recorded to create the Liens
intended to be created by the Security Documents and perfect such Liens to the
extent required by, and with the priority required by, the Security Documents,
shall have been filed, registered or recorded or delivered to the Administrative
Agent for filing, registration or recording;

(e) the Administrative Agent shall have received (i) counterparts of a Mortgage
with respect to each Mortgaged Property duly executed and delivered by the
record owner of such Mortgaged Property, (ii) a policy or policies of title
insurance issued by a nationally recognized title insurance company insuring the
Lien of each such Mortgage as a valid and enforceable first Lien on the
Mortgaged Property described therein, free of any other Liens except as
permitted by Section 7.01, together with such endorsements, coinsurance and
reinsurance as the Administrative Agent may reasonably request, (iii) if any
Mortgaged Property is located in an area determined by the Federal Emergency
Management Agency to have special flood hazards, evidence of such flood
insurance as may be required under applicable law, including Regulation H of the
Federal Reserve Board, and (iv) such surveys, abstracts, appraisals, legal
opinions and other documents as the Administrative Agent may reasonably request
with respect to any such Mortgage or Mortgaged Property; and

(f) with respect to each deposit account (other than (i) any deposit account the
funds in which are used, in the ordinary course of business, solely for the
payment of salaries and wages, workers’ compensation and similar expenses and
(ii) any deposit accounts the daily balance in which does not at any time exceed
$1,000,000 for any such account or $10,000,000 for all such accounts) and each
securities account maintained by any Loan Party with any depositary bank or
securities intermediary, the Administrative Agent shall have received a
counterpart, duly executed and delivered by the applicable Loan Party and such
depositary bank or securities intermediary, as the case may be, of a Control
Agreement.

Notwithstanding the foregoing, this definition shall not require the actions set
forth in Exhibit B to Amendment No. 6 to this Agreement to be taken

 

 





 

 

4

 

prior to the 60th day (or, where indicated, the 30th day) following the
execution and delivery of the Sixth Amendment or, in the case of any particular
action or actions, such later date as the Administrative Agent shall determine.
Further, this definition shall not require the creation or perfection of pledges
of or security interests in, or the obtaining of title insurance, legal opinions
or other deliverables with respect to, particular assets of the Loan Parties if
and for so long as the Administrative Agent, in consultation with the Borrower,
determines that the cost of creating or perfecting such pledges or security
interests in such assets, or obtaining such title insurance, legal opinions or
other deliverables in respect of such assets, shall be excessive in view of the
benefits to be obtained by the Lenders therefrom. The Administrative Agent may
grant extensions of time for the creation and perfection of security interests
in or the obtaining of title insurance, legal opinions or other deliverables
with respect to particular assets (including extensions beyond the Sixth
Amendment Effective Date) where it determines that such actions cannot be
accomplished without undue effort or expense by the time or times at which they
would otherwise be required to be accomplished by this Agreement or the Security
Documents.”

(d) The definition of “Loan Parties” in Section 1.01 of the Credit Agreement is
amended to read as follows:

““Loan Parties” means the Borrower and each Designated Subsidiary.”

(e) The definition of “Reference Rate” in Section 1.01 of the Credit Agreement
is amended to read as follows:

““Reference Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Rate in effect
on such day plus ½ of 1% per annum and (c) LIBOR for a one month Interest Period
on such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1% per annum; provided that, for the avoidance of doubt, the
LIBOR for any day shall be based on the rate appearing on the Reuters BBA Libor
Rates Page 3750 (or on any successor or substitute page of such page) at
approximately 11:00 a.m. London time on such day. Any change in the Reference
Rate due to a change in the Prime Rate, the Federal Funds Rate or LIBOR shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Rate or LIBOR, respectively.”

(f) The definition of “Security Documents” in Section 1.01 of the Credit
Agreement is amended to read as follows:

 

 





 

 

5

 

““Security Documents” means the Collateral Agreement, the Foreign Pledge
Agreements, the IP Security Agreements, the Mortgages, the Control Agreements
and each other security agreement or other instrument or document executed and
delivered pursuant to Section 6.14 to secure any of the Secured Obligations.”

(g) The definition of “Subsidiary Guarantor” in Section 1.01 of the Credit
Agreement is amended to read as follows:

 

““Subsidiary Guarantor” means each Designated Subsidiary.”

(h) The following new definitions are inserted in their appropriate alphabetical
positions in Section 1.01 of the Credit Agreement:

““CFC” means (a) each Person that is a “controlled foreign person” for purposes
of the Code and (b) each Subsidiary of any such controlled foreign person.”

““Control Agreement” means, with respect to any deposit account or securities
account maintained by any Loan Party, a control agreement in form and substance
reasonably satisfactory to the Administrative Agent, duly executed and delivered
by such Loan Party and the depositary bank or the securities intermediary, as
the case may be, with which such account is maintained.”

““Designated Date” means each of March 31, 2009, May 31, 2009, and July 31,
2009.”

““Designated Subsidiary” means each of (a) the Subsidiaries listed on Schedule 1
to Amendment No. 6 to this Agreement, (b) Tyson Receivables Corporation (but
only after the termination of the Receivables Facility) and (c) each other
Material Subsidiary of the Borrower other than any Subsidiary that is a CFC.”

““Domestic Subsidiary” means any Subsidiary of the Borrower incorporated or
organized under the laws of the United States of America, any State thereof or
the District of Columbia.”

““Enhanced Collateral Requirement” means the requirement that the Receivables
Facility shall have been terminated and the Accounts (as defined in the Uniform
Commercial Code as in effect in the State of New York) of the Loan Parties shall
be subject to first priority, perfected Liens created by the Collateral
Agreement as security for the Secured Obligations.”

 

 





 

 

6

 

““Foreign Pledge Agreement” means a pledge or charge agreement with respect to
equity interests in a Foreign Subsidiary, in form and substance reasonably
satisfactory to the Administrative Agent.”

““Foreign Subsidiary” means any Subsidiary of the Borrower that is not a
Domestic Subsidiary.”

““Intercreditor Agreement” means the Intercreditor Agreement dated as of October
17, 2008, among the Borrower, Tyson Receivables Corporation, the Administrative
Agent and JPMorgan Chase Bank, N.A., as administrative agent (the “Purchaser
Agent”) for the benefit of the CP Conduit Purchasers, the Committed Purchasers
and the Funding Agents under and as defined in the Receivables Transfer
Agreement dated as of October 17, 2001, as amended and restated as of August 6,
2008 among Tyson Receivables Corporation, the Borrower, the CP Conduit
Purchasers, the Committed Purchasers, the Funding Agents and the Purchaser
Agent, as amended, supplemented or otherwise modified from time to time.”

““Material Subsidiary” means each Subsidiary of the Borrower (a) the
consolidated total assets of which equal 5% or more of the consolidated total
assets of the Borrower or (b) the consolidated revenues of which equal 5% or
more of the consolidated revenues of the Borrower, in each case as of the end of
or for the most recent period of four consecutive fiscal quarters of the
Borrower for which financial statements have been delivered pursuant to
Section 6.09(a) or (b); provided that if at the end of or for any such most
recent period of four consecutive fiscal quarters the combined consolidated
total assets or combined consolidated revenues of all Subsidiaries of the
Borrower that under clauses (a) and (b) above would not constitute Material
Subsidiaries shall have exceeded 10% of the consolidated total assets of the
Borrower or 10% of the consolidated revenues of the Borrower, then one or more
of such excluded Subsidiaries shall for all purposes of this Agreement be deemed
to be Material Subsidiaries in descending order based on the amounts of their
consolidated total assets until such excess shall have been eliminated.”

““Mortgage” means a mortgage, deed of trust, assignment of leases and rents or
other security document granting a Lien on any Mortgaged Property to secure the
Secured Obligations. Each Mortgage shall be reasonably satisfactory in form and
substance to the Administrative Agent.”

““Mortgaged Property” means (a) each parcel of real property listed on Schedule
2 to Amendment No. 6 to this Agreement and (b) if the Administrative Agent or
the Majority Lenders shall advise the Borrower that in their good faith judgment
the aggregate net proceeds that would be

 

 





 

 

7

 

realized from the exercise of remedies under the applicable Mortgages on the
parcels of real property referred to in the preceding clause (a) would likely be
less than the Tyson Basket Amount (as defined in the Collateral Agreement), such
other parcels of real property owned in fee by the Loan Parties as the
Administrative Agent or the Majority Lenders may designate with a view to
eliminating such deficiency.”

““Perfection Certificate” means a certificate in the form of Exhibit C to
Amendment No. 6 to this Agreement or any other form approved by the
Administrative Agent.”

““Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A., as its prime rate in effect at its
principal office in New York City. Each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.”

““Sixth Amendment Effective Date” means the date upon which the Amendment No. 6
to this Agreement became effective.”

(i) All references in the Credit Agreement, as in effect immediately prior to
the Effective Date, to the “Amendment Effective Date” shall be changed to be
references to the “Fifth Amendment Effective Date”, and the definition of the
term “Fifth Amendment Effective Date” shall be moved to its proper alphabetical
position in Section 1.01.

(j) Section 3.01 of the Credit Agreement is amended by redesignating paragraph
(d) thereof as paragraph “(e)” and by inserting immediately prior to such
paragraph the following new paragraph (d):

“(d) Until such time as the Enhanced Collateral Requirement shall have been
satisfied, the Borrower agrees to pay to the Administrative Agent for the
account of each Lender, on each Designated Date on which the Commitment of such
Lender shall remain in effect or such Lender shall have any Committed Credit
Exposure, a fee equal to 1.00% of the sum of such Lender’s unused Commitment and
Committed Credit Exposure at the close of business on the Business Day
immediately preceding such Designated Date.”

(k) The last sentence of Section 4.17(c) of the Credit Agreement is deleted.

(l) Section 6.14 of the Credit Agreement is amended to read in its entirety as
follows:

 

 





 

 

8

 

“SECTION 6.14. Collateral and Guarantee Requirement; Further Assurances; Updated
Perfection Certificates. The Borrower, each other Loan Party and each Trademark
Owner will execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements and other documents), that may be
required under any applicable law, or that the Administrative Agent may
reasonably request, to cause the Collateral and Guarantee Requirement to be and
remain satisfied at all times (giving effect to any waivers or extensions
granted by the Administrative Agent pursuant to the final paragraph of the
definition of such term, and except that the actions set forth in Exhibit B to
Amendment No. 6 to this Agreement will not be required to be taken prior to the
60th day following the execution and delivery of the Sixth Amendment or, in the
case of any particular action or actions, such later date as the Administrative
Agent shall determine) or otherwise to effectuate the provisions of the Loan
Documents, all at the expense of the Loan Parties and Trademark Owners. The
Borrower will provide to the Administrative Agent, from time to time upon
request, evidence reasonably satisfactory to the Administrative Agent as to the
perfection and priority of the Liens created or intended to be created by the
Security Documents. If any Designated Subsidiary is formed or acquired, or if
any Subsidiary of the Borrower becomes a Designated Subsidiary, after the Sixth
Amendment Effective Date, the Borrower will, as promptly as practicable, and in
any event within 30 days (or such longer period as the Administrative Agent may
agree to in writing), notify the Administrative Agent thereof and cause the
Collateral and Guarantee Requirement to be satisfied with respect to such
Subsidiary. The Borrower will furnish to the Administrative Agent within 90 days
after the end of each fiscal year of the Borrower, an updated Perfection
Certificate executed by a Financial Officer or other executive officer of the
Borrower.”

(m) Section 7.13 of the Credit Agreement is amended to read in its entirety as
follows:

“SECTION 7.13. Leverage Ratio. The Borrower shall not permit the Leverage Ratio
(a) at any time on or prior to March 28, 2009, to exceed 4.50:1.00, (b) at any
time after March 28, 2009 and on or prior to June 27, 2009, to exceed 4.25:1.00
or (c) at any time after June 27, 2009, to exceed 3.50:1.00.”

(n) The table in Section 7.14 of the Credit Agreement is amended to read in its
entirety as follows:

 

“Fiscal Quarter

Ratio

 

 

 





 

 

9

 

 

Third Quarter of Fiscal Year 2006 Through

 

First Quarter of Fiscal Year 2007

2.00:1.00

 

Second Quarter of Fiscal Year 2007 Through

 

First Quarter of Fiscal Year 2007

2.50:1.00

Second Quarter of Fiscal Year 2007 Through

 

Fourth Quarter of Fiscal Year 2008

3.00:1.00

First Quarter of Fiscal Year 2009 Through

 

Third Quarter of Fiscal Year 2009

2.85:1.00

 

Each quarter thereafter

3.00:1.00”

(o) The first paragraph of Section 8.01(e) of the Credit Agreement is amended to
include the words “(including any ratings termination event or similar event)”
after the first use of the word “default”.

SECTION 2. Amendment and Restatement of Collateral Agreement. The Collateral
Agreement is hereby amended and restated in the form attached hereto as Exhibit
A.

SECTION 3. Amendment and Restatement of Intercreditor Agreement. The
Administrative Agent is hereby authorized and directed to enter into an
amendment and restatement of the Intercreditor Agreement in the form attached
hereto as Exhibit D.

SECTION 4. Representations and Warranties. The Borrower represents and warrants
to each of the Lenders and the Administrative Agent that, after giving effect to
this Amendment:

(a) Schedule 1 hereto sets forth each Subsidiary of the Borrower that is a
Material Subsidiary as of the Sixth Amendment Effective Date;

(b) the representations and warranties set forth in Article IV of the Credit
Agreement are true and correct in all material respects with the same effect as
if made on and as of the date hereof, except to the extent such representations
and warranties expressly relate solely to an earlier date;

(c) the Borrower is in compliance with the covenants set forth in Article VI and
Article VII of the Credit Agreement as of the date hereof; and

(d) no Default has occurred and is continuing.

SECTION 5. Effectiveness. This Amendment shall become effective on the date (the
“Effective Date”) on which the following conditions shall be satisfied:

(a) The Administrative Agent shall have received duly executed counterparts
hereof which, when taken together, bear the authorized signatures of the
Borrower, the Administrative Agent and the Majority Lenders.

 

 





 

 

10

 

(b) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Borrower, the authorization
of this Amendment and any other legal matters relating to this Amendment, all in
a form and substance satisfactory to the Administrative Agent and its counsel.

(c) The Administrative Agent shall have received a favorable written opinion of
each of (i) Read Hudson, Esq., Vice President, Associate General Counsel and
Secretary of the Borrower, and (ii) local counsel for the Borrower in each
jurisdiction in which any Subsidiary Loan Party is organized or where a
Mortgaged Property is located, and the laws of which are not covered by the
opinion referred to in clause (i) above, in each case in form and substance
reasonably satisfactory to the Administrative Agent.

(d) The Collateral and Guarantee Requirement shall have been satisfied (except
for the actions set forth in Exhibit B hereto, and after taking into account any
waivers or extensions granted by the Administrative Agent pursuant to the final
paragraph of the definition of such term). The Administrative Agent shall have
received a completed Perfection Certificate in a form satisfactory to the
Administrative Agent, dated the Sixth Amendment Effective Date and signed by an
executive officer or a Financial Officer of the Borrower, setting forth the
information required to ensure that the proper actions are being taken to ensure
the perfection of the Liens created by the Security Documents.

(e) The Administrative Agent and the Funding Agents under and as defined in the
Receivables Facility documentation shall have consented to the amendments
provided for herein to the extent such consent is required under the terms of
such Receivables Facility Documentation.

(f) The Intercreditor Agreement shall have been, or shall simultaneously be,
amended and restated in the form attached hereto as Exhibit D.

(g) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including the Amendment Fee
referred to in Section 4 below and, to the extent invoiced, reimbursement or
payment of all out-of-pocket expenses required to be reimbursed or paid by the
Borrower under the Credit Agreement, any prior Amendment to the Credit Agreement
or this Amendment.

SECTION 6. Amendment Fee. The Borrower agrees to pay on the Effective Date to
the Administrative Agent, for the account of each Lender that executes and
delivers this Amendment at or prior to 3:00 p.m., EST, on December 16, 2008, an
amendment fee (the “Amendment Fee”) in an amount equal to .50% of the sum of
such

 

 





 

 

11

 

Lender’s unused Commitment and Committed Credit Exposure on such date. All fees
shall be payable in immediately available funds and shall not be refundable.

SECTION 7. Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Administrative
Agent, the Lenders, the Syndication Agent, the Documentation Agent or the
Co-Documentation Agents under the Credit Agreement or any other Loan Document,
and shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document, all of which are ratified and affirmed in
all respects and shall continue in full force and effect. Nothing herein shall
be deemed to entitle the Borrower to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Loan
Document in similar or different circumstances. This Amendment shall apply and
be effective only with respect to the provisions of the Credit Agreement
specifically referred to herein. This Amendment shall constitute a “Loan
Document” for all purposes of the Credit Agreement and the other Loan Documents.
As used therein, the terms “Agreement”, “herein”, “hereunder”, “hereto”,
“hereof” and words of similar import shall, unless the context otherwise
requires, refer to the Credit Agreement as modified hereby.

SECTION 8. Applicable Law.THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACT MADE
UNDER THE LAWS OF THE STATE OF NEW YORK, AND FOR ALL PURPOSES SHALL BE CONSTRUED
IN ACCORDANCE WITH THE LAWS OF SAID STATE WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAW.

SECTION 9. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract. Delivery of an executed
counterpart of a signature page of this Amendment by telecopy shall be effective
as delivery of a manually executed counterpart of this Amendment.

SECTION 10. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

[signature pages follow]

 

 





 

 

12

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the date first above
written.

TYSON FOODS, INC.,

by

 

/s/ Dennis Leatherby

 

Name: Dennis Leatherby

 

Title: Executive Vice President and

Chief Financial Officer

 

TYSON FRESH MEATS, INC.,

by

 

/s/ Dennis Leatherby

 

Name: Dennis Leatherby

 

Title: Executive Vice President and

Chief Financial Officer

 

TYSON CHICKEN, INC.,

by

 

/s/ Dennis Leatherby

 

Name: Dennis Leatherby

 

Title: Executive Vice President and

Chief Financial Officer

 

TYSON FARMS, INC.,

by

 

/s/ Dennis Leatherby

 

Name: Dennis Leatherby

 

Title: Executive Vice President and

Chief Financial Officer

 

TYSON POULTRY, INC.,

by

 

/s/ Dennis Leatherby

 

Name: Dennis Leatherby

 

Title: Executive Vice President and

Chief Financial Officer

 

 

 





EXHIBIT D



 



TYSON DELI, INC.,

by

 

/s/ Dennis Leatherby

 

Name: Dennis Leatherby

 

Title: Executive Vice President and

Chief Financial Officer

 

TYSON PREPARED FOODS, INC.,

by

 

/s/ Dennis Leatherby

 

Name: Dennis Leatherby

 

Title: Executive Vice President and

Chief Financial Officer

 

TYSON REFRIGERATED PROCESSED MEATS, INC.,

by

 

/s/ Dennis Leatherby

 

Name: Dennis Leatherby

 

Title: Executive Vice President and

Chief Financial Officer

 

TYSON SALES & DISTRIBUTION, INC.,

 

by

 

/s/ Dennis Leatherby

 

Name: Dennis Leatherby

 

Title: Executive Vice President and

Chief Financial Officer

 

TYSON BREEDERS, INC.,

by

 

/s/ Dennis Leatherby

 

Name: Dennis Leatherby

 

Title: Executive Vice President and

Chief Financial Officer

 



 

 

14

 



TYSON SHARED SERVICES, INC.,

by

 

/s/ Dennis Leatherby

 

Name: Dennis Leatherby

 

Title: Executive Vice President and

Chief Financial Officer

 

TYSON MEXICAN ORIGINAL, INC.,

by

 

/s/ Dennis Leatherby

 

Name: Dennis Leatherby

 

Title: Executive Vice President and

Chief Financial Officer

 

COBB-VANTRESS, INC.,

by

 

/s/ Dennis Leatherby

 

Name: Dennis Leatherby

 

Title: Executive Vice President and

Chief Financial Officer

 

TYSON RECEIVABLES CORPORATION,

by

 

/s/ Dennis Leatherby

 

Name: Dennis Leatherby

 

Title: Executive Vice President and

Chief Financial Officer

 

THE IBP FOODS CO.,

by

 

/s/ Dennis Leatherby

 

Name: Dennis Leatherby

 

Title: Executive Vice President and

Chief Financial Officer

 

 

 





 

 

15

 



THE BRUSS COMPANY,

by

 

/s/ Dennis Leatherby

 

Name: Dennis Leatherby

 

Title: Executive Vice President and

Chief Financial Officer

 

ZEMCO INDUSTRIES, INC.,

by

 

/s/ Dennis Leatherby

 

Name: Dennis Leatherby

 

Title: Executive Vice President and

Chief Financial Officer

 

JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent,

 

by: /s/ Barbara R. Marks

Name: Barbara R. Marks

Title: Executive Director

 

 



 





 

 

16

 

 

SIGNATURE PAGE TO AMENDMENT NO. 6 DATED AS OF DECEMBER 16, 2008, TO THE TYSON
FOODS, INC. FIVE-YEAR REVOLVING CREDIT AGREEMENT DATED AS OF SEPTEMBER 28, 2005

LENDER: AGFIRST FARM CREDIT BANK

as VOTING PARTICIPANT

by

 

/s/ Steven J. O’Shea

 

Name: Steven J. O’Shea

 

Title: Vice President

 

 

 

 

 

 

 

 

 

 

 





 

 

17

 

SIGNATURE PAGE TO AMENDMENT NO. 6 DATED AS OF DECEMBER 16, 2008, TO THE TYSON
FOODS, INC. FIVE-YEAR REVOLVING CREDIT AGREEMENT DATED AS OF SEPTEMBER 28, 2005

LENDER:  AGSTAR FINANCIAL SERVICES, FLCA

by

 

/s/ Troy Mostaert

 

Name: Troy Mostaert

 

Title: Vice President

 

 

 

 

 

 

 

 

 

 

 





 

 

18

 

 

SIGNATURE PAGE TO AMENDMENT NO. 6 DATED AS OF DECEMBER 16, 2008, TO THE TYSON
FOODS, INC. FIVE-YEAR REVOLVING CREDIT AGREEMENT DATED AS OF SEPTEMBER 28, 2005

LENDER: BANK HAPOALIM B.M.

by

 

/s/ James P. Surless

 

Name: James P. Surless

 

Title: Vice President

 

 

by

 

/s/ Charles McLaughlin

 

Name:

 

Title:

 

 

 

 

 

 

 

 

 





 

 

19

 

SIGNATURE PAGE TO AMENDMENT NO. 6 DATED AS OF DECEMBER 16, 2008, TO THE TYSON
FOODS, INC. FIVE-YEAR REVOLVING CREDIT AGREEMENT DATED AS OF SEPTEMBER 28, 2005

LENDER: BANK OF AMERICA, N.A.

by

 

/s/ William F. Sweeney

 

Name: William F. Sweeney

 

Title: Senior Vice President

 

 

 

 

 

 

 

 

 

 

 





 

 

 

20

 

SIGNATURE PAGE TO AMENDMENT NO. 6 DATED AS OF DECEMBER 16, 2008, TO THE TYSON
FOODS, INC. FIVE-YEAR REVOLVING CREDIT AGREEMENT DATED AS OF SEPTEMBER 28, 2005

LENDER: BANK OF CHINA NEW YORK BRANCH

by

 

/s/ William W. Smith

 

Name: William W. Smith

 

Title: Chief Lending Officer & DGM

 

 

 

 

 

 

 

 

 

 





 

                                          
                                                                     21

 

SIGNATURE PAGE TO AMENDMENT NO. 6 DATED AS OF DECEMBER 16, 2008, TO THE TYSON
FOODS, INC. FIVE-YEAR REVOLVING CREDIT AGREEMENT DATED AS OF SEPTEMBER 28, 2005

LENDER: BANK OF COMMUNICATIONS CO., LTD NEW YORK BRANCH

by

 

/s/ Shelley He

 

Name: Shelley He

 

Title: Deputy General Manager

 

 

 

 

 

 

 

 

 

 





 

                                          
                                                                     22

 

SIGNATURE PAGE TO AMENDMENT NO. 6 DATED AS OF DECEMBER 16, 2008, TO THE TYSON
FOODS, INC. FIVE-YEAR REVOLVING CREDIT AGREEMENT DATED AS OF SEPTEMBER 28, 2005

LENDER: BARCLAYS BANK PLC

by

 

/s/ David Barton

 

Name: David Barton

 

Title: Director

 

 

 

 

 

 

 

 

 

 

 





 

                                          
                                                                     23

 

SIGNATURE PAGE TO AMENDMENT NO. 6 DATED AS OF DECEMBER 16, 2008, TO THE TYSON
FOODS, INC. FIVE-YEAR REVOLVING CREDIT AGREEMENT DATED AS OF SEPTEMBER 28, 2005

LENDER: CITIBANK N.A.

by

 

/s/ Robert J. Kane

 

Name: Robert J. Kane

 

Title: Managing Director

 

 

 

 

 

 

 

 

 

 

 





 

                                          
                                                                     24

 

 

SIGNATURE PAGE TO AMENDMENT NO. 6 DATED AS OF DECEMBER 16, 2008, TO THE TYSON
FOODS, INC. FIVE-YEAR REVOLVING CREDIT AGREEMENT DATED AS OF SEPTEMBER 28, 2005

LENDER: COBANK, ACB

by

 

/s/ James H. Matzat

 

Name: James H. Matzat

 

Title: Vice President

 

 

 

 

 

 

 

 

 

 





 

                                          
                                                                     25

 

 

SIGNATURE PAGE TO AMENDMENT NO. 6 DATED AS OF DECEMBER 16, 2008, TO THE TYSON
FOODS, INC. FIVE-YEAR REVOLVING CREDIT AGREEMENT DATED AS OF SEPTEMBER 28, 2005

LENDER: COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., "RABOBANK
NEDERLAND", NEW YORK BRANCH

by

 

/s/ Richard J. Beard

 

Name: Richard J. Beard

 

Title: Executive Director

 

 

by

 

/s/ Rebecca Morrow

 

Name: Rebecca Morrow

 

Title: Executive Director

 

 

 

 

 

 

 





 

                                          
                                                                     26

 

SIGNATURE PAGE TO AMENDMENT NO. 6 DATED AS OF DECEMBER 16, 2008, TO THE TYSON
FOODS, INC. FIVE-YEAR REVOLVING CREDIT AGREEMENT DATED AS OF SEPTEMBER 28, 2005

LENDER: FARM CREDIT BANK OF TEXAS

by

 

/s/ Chris M. Levine

 

Name: Chris M. Levine

 

Title: Vice President

 

 

 

 

 

 

 

 

 

 





 

                                          
                                                                     27

 

 

SIGNATURE PAGE TO AMENDMENT NO. 6 DATED AS OF DECEMBER 16, 2008, TO THE TYSON
FOODS, INC. FIVE-YEAR REVOLVING CREDIT AGREEMENT DATED AS OF SEPTEMBER 28, 2005

LENDER: FARM CREDIT SERVICES OF AMERICA, PCA

by

 

/s/ Bruce P. Rouse

 

Name: Bruce P. Rouse

 

Title: Vice President

 

 

 

 

 

 

 

 

 

 





 

                                          
                                                                     28

 

 

SIGNATURE PAGE TO AMENDMENT NO. 6 DATED AS OF DECEMBER 16, 2008, TO THE TYSON
FOODS, INC. FIVE-YEAR REVOLVING CREDIT AGREEMENT DATED AS OF SEPTEMBER 28, 2005

LENDER: FARM CREDIT SERVICES OF MID-AMERICA

by

 

/s/ Tom Biggs

 

Name: Tom Biggs

 

Title: VP - Agribusiness

 

 

 

 

 

 

 

 

 





 

                                          
                                                                     29

 

 

 

SIGNATURE PAGE TO AMENDMENT NO. 6 DATED AS OF DECEMBER 16, 2008, TO THE TYSON
FOODS, INC. FIVE-YEAR REVOLVING CREDIT AGREEMENT DATED AS OF SEPTEMBER 28, 2005

LENDER: FARM CREDIT SERVICES OF THE MOUNTAIN PLAINS, FLCA VOTING PARTICIPANT OF
US AGBANK, FCB

by

 

/s/ Bradley K. Leafgren

 

Name: Bradley K. Leafgren

 

Title: Vice President

 

 

 

 

 

 

 

 





 

                                          
                                                                     30

 

 

 

SIGNATURE PAGE TO AMENDMENT NO. 6 DATED AS OF DECEMBER 16, 2008, TO THE TYSON
FOODS, INC. FIVE-YEAR REVOLVING CREDIT AGREEMENT DATED AS OF SEPTEMBER 28, 2005

LENDER: FCS FINANCIAL, PCA, FORMERLY KNOWN AS FARM CREDIT SERVICES OF MISSOURI,
PCA

by

 

/s/ Laura M. Roessler

 

Name: Laura M. Roessler

 

Title: Sr. Lending Officer

 

 

 

 

 

 

 

 





 

                                          
                                                                     31

 

 

 

SIGNATURE PAGE TO AMENDMENT NO. 6 DATED AS OF DECEMBER 16, 2008, TO THE TYSON
FOODS, INC. FIVE-YEAR REVOLVING CREDIT AGREEMENT DATED AS OF SEPTEMBER 28, 2005

LENDER: GREENSTONE FARM CREDIT SERVICES, ACA/FLCA

by

 

/s/ Alfred S. Compton, Jr.

 

Name: Alfred S. Compton, Jr.

 

Title: VP/Managing Director

 

 

 

 

 

 

 

 





 

                                          
                                                                     32

 

 

 

SIGNATURE PAGE TO AMENDMENT NO. 6 DATED AS OF DECEMBER 16, 2008, TO THE TYSON
FOODS, INC. FIVE-YEAR REVOLVING CREDIT AGREEMENT DATED AS OF SEPTEMBER 28, 2005

LENDER: HSBC BANK USA, NATIONAL ASSOCIATION

by

 

/s/ Robert J. Devir

 

Name: Robert J. Devir

 

Title: Managing Director

 

 

 

 

 

 

 

 





 

                                          
                                                                     33

 

 

 

 

SIGNATURE PAGE TO AMENDMENT NO. 6 DATED AS OF DECEMBER 16, 2008, TO THE TYSON
FOODS, INC. FIVE-YEAR REVOLVING CREDIT AGREEMENT DATED AS OF SEPTEMBER 28, 2005

LENDER: ING CAPITAL LLC

by

 

/s/ Lina Garcia

 

Name: Lina Garcia

 

Title: Vice President

 

 

 

 

 

 

 

 





 

                                          
                                                                     34

 

 

 

 

SIGNATURE PAGE TO AMENDMENT NO. 6 DATED AS OF DECEMBER 16, 2008, TO THE TYSON
FOODS, INC. FIVE-YEAR REVOLVING CREDIT AGREEMENT DATED AS OF SEPTEMBER 28, 2005

LENDER: MERRILL LYNCH BANK USA

by

 

/s/ Louis Alder

 

Name: Louis Alder

 

Title: First Vice President

 

 

 

 

 

 

 

 





 

                                          
                                                                     35

 

 

 

 

SIGNATURE PAGE TO AMENDMENT NO. 6 DATED AS OF DECEMBER 16, 2008, TO THE TYSON
FOODS, INC. FIVE-YEAR REVOLVING CREDIT AGREEMENT DATED AS OF SEPTEMBER 28, 2005

LENDER: MIZUHO CORPORATE BANK, LTD.

by

 

/s/ Robert Gallagher

 

Name: Robert Gallagher

 

Title: Authorized Signatory

 

 

 

 

 

 

 





 

                                          
                                                                     36

 

 

 

 

SIGNATURE PAGE TO AMENDMENT NO. 6 DATED AS OF DECEMBER 16, 2008, TO THE TYSON
FOODS, INC. FIVE-YEAR REVOLVING CREDIT AGREEMENT DATED AS OF SEPTEMBER 28, 2005

LENDER: SUMITOMO MITSUI BANKING CORPORATION, AS LENDER

by

 

/s/ Yoshihiro Hyakutome

 

Name: Yoshihiro Hyakutome

 

Title: General Manager

 

 

 

 

 

 

 





 

                                          
                                                                     37

 

 

 

 

 

SIGNATURE PAGE TO AMENDMENT NO. 6 DATED AS OF DECEMBER 16, 2008, TO THE TYSON
FOODS, INC. FIVE-YEAR REVOLVING CREDIT AGREEMENT DATED AS OF SEPTEMBER 28, 2005

LENDER: SUNTRUST BANK

by

 

/s/ M. Gabe Bonfield

 

Name: M. Gabe Bonfield

 

Title: Vice President

 

 

 

 

 

 

 





 

                                          
                                                                     38

 

 

 

 

 

SIGNATURE PAGE TO AMENDMENT NO. 6 DATED AS OF DECEMBER 16, 2008, TO THE TYSON
FOODS, INC. FIVE-YEAR REVOLVING CREDIT AGREEMENT DATED AS OF SEPTEMBER 28, 2005

LENDER: THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

by

 

/s/ D. Barnell

 

Name: D. Barnell

 

Title: VP & Manager

 

 

 

 

 

 

 





 

                                          
                                                                     39

 

 

 

 

 

SIGNATURE PAGE TO AMENDMENT NO. 6 DATED AS OF DECEMBER 16, 2008, TO THE TYSON
FOODS, INC. FIVE-YEAR REVOLVING CREDIT AGREEMENT DATED AS OF SEPTEMBER 28, 2005

LENDER: UNITED FCS, PCA (F/K/A FARM CREDIT SERVICES OF MINNESOTA VALLEY, DCA)
DBA FCS COMMERCIAL FINANCE GROUP

by

 

/s/ Daniel J. Best

 

Name: Daniel J. Best

 

Title: Asst. Vice President

 

 

 

 

 

 





 

                                          
                                                                     40

 

 

 

 

 

 

SIGNATURE PAGE TO AMENDMENT NO. 6 DATED AS OF DECEMBER 16, 2008, TO THE TYSON
FOODS, INC. FIVE-YEAR REVOLVING CREDIT AGREEMENT DATED AS OF SEPTEMBER 28, 2005

LENDER: US AGBANK, FCB, AS DISCLOSED AGENT

by

 

/s/ Greg E. Somerhalder

 

Name: Greg E. Somerhalder

 

Title: Vice President

 

 

 

 

 

 





 

                                          
                                                                     41

 

 

 

 

 

 

SIGNATURE PAGE TO AMENDMENT NO. 6 DATED AS OF DECEMBER 16, 2008, TO THE TYSON
FOODS, INC. FIVE-YEAR REVOLVING CREDIT AGREEMENT DATED AS OF SEPTEMBER 28, 2005

LENDER: U.S. BANK NATIONAL ASSOCIATION

by

 

/s/ Thomas Martin

 

Name: Thomas Martin

 

Title: Senior Vice President

 

 

 

 

 

 





 

                                          
                                                                     42

 

 

 

 

 

 

 

SIGNATURE PAGE TO AMENDMENT NO. 6 DATED AS OF DECEMBER 16, 2008, TO THE TYSON
FOODS, INC. FIVE-YEAR REVOLVING CREDIT AGREEMENT DATED AS OF SEPTEMBER 28, 2005

LENDER:  THE BANK OF NOVA SCOTIA

by

 

/s/ Karen L. Anillo

 

Name: Karen L. Anillo

 

Title: Director

 

 

 

 

 

 





 

                                          
                                                                     43

 

 

 

SIGNATURE PAGE TO AMENDMENT NO. 6 DATED AS OF DECEMBER 16, 2008, TO THE TYSON
FOODS, INC. FIVE-YEAR REVOLVING CREDIT AGREEMENT DATED AS OF SEPTEMBER 28, 2005

LENDER: MORGAN STANLEY BANK, N.A.

by

 

/s/ Melissa James

 

Name: Melissa James

 

Title: Authorized Signatory

 

 

 

 

 

 





 

                                          
                                                                     44

 

 

 

SIGNATURE PAGE TO AMENDMENT NO. 6 DATED AS OF DECEMBER 16, 2008, TO THE TYSON
FOODS, INC. FIVE-YEAR REVOLVING CREDIT AGREEMENT DATED AS OF SEPTEMBER 28, 2005

LENDER: BNP PARIBAS

by

 

/s/ Jo Ellen Bender

 

Name: Jo Ellen Bender

 

Title: Managing Director

 

 



 

/s/ Michael Pearce

 

Name: Michael Pearce

 

Title: Director



 





 

                                          
                                                                     45

 

 

 

SIGNATURE PAGE TO AMENDMENT NO. 6 DATED AS OF DECEMBER 16, 2008, TO THE TYSON
FOODS, INC. FIVE-YEAR REVOLVING CREDIT AGREEMENT DATED AS OF SEPTEMBER 28, 2005

LENDER: WACHOVIA BANK, NATIONAL ASSOCIATION

by

 

/s/ Beth Rue

 

Name: Beth Rue

 

Title: Vice President

 

 

 

 

 

 



 

 